Citation Nr: 0635896	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a rating higher than 10 percent for left 
inguinal herniorrhaphy with recurrent hernia.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2002 and October 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In May 2006, the veteran testified before the undersigned.  A 
transcript of the hearing is in the record. 

The claim for increase is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in February 2000, the RO denied the 
claim of service connection for bilateral hearing loss; the 
veteran did not appeal the determination.  

2. The evidence presented since the February 2000 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.  

3.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed bilateral hearing loss and 
any incident of his active military service.  


CONCLUSIONS OF LAW

1.  The evidence presented since the February 2000 rating 
decision by the RO, denying service connection for bilateral 
hearing loss, is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 
2002); 38 C.F.R. §§ 3.304(a), 3.156(a) (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2005).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in March 2002.  The notice informed the veteran 
that he must submit new and material evidence to reopen his 
previously disallowed claim.  He was informed that new 
evidence is that evidence which had not previously been 
considered, is not merely cumulative in nature, and does not 
reinforce a previously well established point.  He was also 
told that material evidence is evidence that is relevant to 
the issue and which, when reviewed with all the other 
evidence of record may warrant allowance of the claim.  

By letter dated in April 2005, additional VCAA notice was 
provided the veteran.  He was told of the type of evidence 
needed to substantiate his claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service medical records, VA 
records and records of other Federal agencies, and that he 
could submit private medical records or, with his 
authorization, VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.  

While the April 2005 notice letter post dated the initial 
unfavorable adjudication by the RO, the veteran was not 
prejudiced by this defect as he had a meaningful opportunity 
to provide additional argument and evidence to support his 
claim for service connection for bilateral hearing loss.  
Indeed, he did supply additional argument by testifying at 
the Board hearing in May 2006.  Additional evidence was also 
provided by a May 2005 VA medical examination.  For these 
reasons, the veteran has not been prejudiced by timing of the 
38 U.S.C.A. § 5103(a) notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

As for content of the VCAA notice, the letters substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (notice applicable to 
claims to reopen based on new and material evidence).  

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service medical records have been 
obtained.  The RO has requested all records identified by the 
veteran and has received records relevant to this appeal.  
The veteran was afforded appropriate VA examinations in 
December 2003 and May 2005.  As the veteran has not 
identified any additional evidence and as there are no 
outstanding records to obtain, the Board finds the duty to 
assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied service connection for bilateral hearing loss 
in February 2000.  The basis for the denial was that evidence 
of record did not show a chronic hearing loss disability.  
The veteran was notified of this decision and his procedural 
rights in February 2000, but did not file an appeal.  Thus, 
the February 2000 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).

In December 2001, the veteran filed a claim to reopen service 
connection for bilateral hearing loss.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  The credibility of new evidence is assumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence considered at that time of the February 2000 rating 
decision included only service medical records, which did not 
show a hearing disability for the purpose of VA compensation.  

Evidence received since the February 2000 rating decision 
includes VA audiometric examinations dated in December 2003 
and May 2005.  These examination reports are new evidence 
because they are not evidence previously before VA 
decisionmakers and are not redundant or cumulative of 
evidence already of record.  The reports are also material 
evidence because they tend to establish that the veteran has 
a chronic hearing loss disability, the lack of which was the 
basis of the February 2000 disallowance.  The newly submitted 
evidence thus raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim for 
entitlement to service connection for bilateral hearing loss 
must be reopened.  Having reopened the claim, the Board turns 
to whether entitlement to service connection for bilateral 
hearing loss is warranted.  

Service Connection

The veteran contends that he suffers from bilateral hearing 
loss as the result of acoustic trauma sustained during his 
service as a field wireman assigned to an artillery unit.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war, and sensorineural hearing loss is manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with current bilateral hearing 
loss.  However, the medical evidence does not show hearing 
loss during service or within the year following the 
veteran's discharge from service, or that hearing loss is 
otherwise the result of the veteran's service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Audiological tests conducted in July 1969, prior to the 
veteran's active service, reveal normal hearing within the 
meaning of 38 C.F.R. § 3.385.  Auditory thresholds for the 
right ear were measured at 0 decibels at 0 Hertz, minus 5 
decibels at 1000 Hertz and 2000 Hertz, and 35 decibels at 
4000 Hertz.  Auditory measurements for the left ear were 0 
decibels at 500, 1000, and 2000 Hertz and 25 decibels at 4000 
Hertz.  

A separation report of medical examination, conducted in 
November 1971, again show normal hearing within the meaning 
of 38 C.F.R. § 3.385.  Auditory thresholds for the right ear 
were 5 decibels at 500 and 1000 Hertz, 10 decibels at 2000 
Hertz, and 20 decibels at 4000 Hertz.  Results for the left 
ear were 0 decibels at 500 and 1000 Hertz, 5 decibels at 2000 
Hertz, and 25 decibels at 4000 Hertz.  Service medical 
records contain no complaint or finding of hearing loss.  

A December 2003 VA examination contains the first evidence of 
record that veteran suffered from a hearing loss.  
Audiological testing at this examination showed pure tone 
thresholds for the right ear of 20 decibels at 500 and 1000 
Hertz, 45 decibels at 2000 Hertz, and 70 decibels at 3000 and 
4000 Hertz.  Pure tone thresholds for his left ear were 20 
decibels at 500 and 1000 Hertz, 60 decibels at 2000 Hertz, 
and 80 decibels at 3000 and 4000 Hertz.  The December 2003 
examiner did not review the veteran's claims file and could 
not render an opinion as to whether his hearing loss was 
etiologically related to service.  

Audiological testing of the veteran was again conducted 
during a May 2005 VA examination.  This testing showed pure 
tone thresholds for the right ear identical to the December 
2003 VA examination.  Pure tone thresholds for the left ear 
were 15 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 60 
decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 80 
decibels at 4000 Hertz.  CNC speech recognition scores were 
82 for the right ear and 90 for the left ear.

The Board is cognizant of the veteran's assignment to an 
artillery unit.  However, this alone does not establish a 
connection between his service and his current hearing loss.  
The veteran must show that he has hearing impairment that is 
the result of in-service acoustic trauma.

The May 2005 VA examiner diagnosed the veteran as suffering 
from sensorineural hearing loss.  After the examination and a 
review of the claims file, the examiner opined that the 
veteran's hearing loss is not the result of military noise 
exposure.  This examiner provided a clear rationale in 
stating that the service medical record indicated the veteran 
had a mild hearing loss at the time of induction into service 
that was not aggravated during military service.  He stated 
that the veteran's current hearing loss is more likely 
related to post military noise exposure.  In this regard the 
Board notes that this examination report contains a history 
of hazardous noise exposure, including exposure to noise 
without hearing protection both in the military and as a 
civilian.  

As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of hearing loss and service is required to support the claim.  
The veteran, as a layperson, is not competent to provide a 
medical opinion; consequently his statements that associate 
the post-service diagnosis of hearing loss with service do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2  Vet. App. 492 (1992).  Therefore, the Board 
must reject the veteran's statements as favorable evidence 
linking post-service hearing loss to service.  The only 
competent medical evidence as to etiology is the May 2005 VA 
examiner's medical opinion that the veteran's hearing loss is 
not causally linked to service.

The veteran first filed his claim of service connection for 
hearing loss in January 2000.  The first medical evidence of 
hearing loss is the December 2003 VA examination, over 30 
years after discharge from service and well beyond the one-
year presumptive period.  Therefore, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are inapplicable.  

For these reasons, the preponderance of the evidence is 
against the claim, and the reasonable- doubt standard of 
proof does not apply.  38 U.S.C.A. 5107(b).  


ORDER

New and material evidence having been presented, the claim of 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied on 
the merits.


REMAND

During the May 2006 Board hearing, the veteran testified that 
his inguinal hernia had worsened and was no longer 
supportable by a truss.  The most recent examination of 
record, conducted in August 2005, found that the veteran's 
inguinal hernia had recurred and was reducible, but the 
report was silent as to whether the hernia was supportable by 
a truss.  As the veteran's testimony indicates that his 
hernia has worsened, another medical examination is required 
so the Board has an accurate picture of the veteran's 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his inguinal hernia.  The claims folders 
must be made available for review by the 
examiner.  

The examiner is asked to comment on 
whether the veteran has a recurrent 
hernia, not well supported by a truss, or 
not readily reducible. 

2.  After the above development has been 
completed, re-adjudicate the claim.  If 
any benefit sought on appeal remains 
denied, provide the veteran with a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


